DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, and 13-14 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Marsh et. al. (US 2017/0337706).

Regarding claim 1 Marsh teaches (figs. 3-9, and 15) a system, comprising:
a camera comprising a camera lens (905) and a camera sensor (906) (Para. 0044);
a cover glass on an object side of the camera lens (200), the cover glass comprising a fiducial pattern (202) configured to affect light received from an object field to cause a diffraction pattern in images formed by the camera lens at a surface of the camera sensor (para.0027); 
and one or more processors configured to: apply a correlation technique to at least one image captured by the camera to locate a centroid of the diffraction pattern on the camera sensor;  determine offsets of the cover glass with respect to the camera lens from the located centroid; and apply the determined offsets to one or more images captured by the camera to account for distortion in the one or more images caused by a corresponding shift in the cover glass with respect to the camera lens during processing of the one or more images (para. 0037-0038).

Regarding claim 2 Marsh teaches (figs. 3-9, and 15) a system, where, to determine offsets of the cover glass with respect to the camera lens from the located centroid, the one or more processors are configured to compare a location of the centroid on the camera sensor to a known location on the camera sensor determined during a calibration process (para. 0051).

Regarding claim 3 Marsh teaches (figs. 3-9, and 15) a system, where, apply a correlation technique to at least one image captured by the camera to locate a centroid of the diffraction pattern on the camera sensor, the one or more processors are configured to apply a correlation kernel corresponding to the diffraction pattern to the at least one image captured by the camera to locate the centroid of the diffraction pattern on the camera sensor (para. 0051).

Regarding claim 10 Marsh teaches (figs. 3-9, and 15) a system, where the camera and the cover glass are components of a head-mounted device (HMD) (para. 0003).

Regarding claim 13 Marsh teaches (figs. 3-9, and 15) a method, comprising:
receiving light from an object field at a cover glass on an object side of a camera lens, the cover glass including a fiducial pattern (para. 0044);
refracting, by the camera lens, the light received through the cover glass to form an image at a surface of a camera sensor (para. 0027), where the fiducial pattern affects the light to cause a diffraction pattern in the image; capturing, by the camera sensor, one or more images; applying, by one or more processors, a correlation kernel corresponding to the diffraction pattern to at least one image captured by the camera sensor to locate a centroid of the diffraction pattern on the camera sensor (para. 0037-0038);
determining, by the one or more processors, a shift of the cover glass with respect to the camera lens from the located centroid (para. 0037-0038); 
and adjusting processing of one or more images captured by the camera to account for the determined shift in the cover glass with respect to the camera lens (para. 0037-0038).

Regarding claim 14 Marsh teaches (figs. 3-9, and 15) a method, where determining the shift of the cover glass with respect to the camera lens from the located centroid comprises comparing a location of the centroid on the camera sensor to a known location on the camera sensor determined during a calibration process (para. 0051).

Allowable Subject Matter
Claim 4-9, 11-12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872